Exhibit 10.101
Gen-Probe Incorporated
Deferred Issuance Restricted Stock Award Grant Notice
(The 2003 Incentive Award Plan)
Gen-Probe Incorporated (the “Company”), pursuant to Section 7 of The 2003
Incentive Award Plan of Gen-Probe Incorporated (the “Plan”), hereby awards to
Employee a Deferred Issuance Restricted Stock Award (the “Shares”) as set forth
below (the “Award”). This Award shall be evidenced by a Deferred Issuance
Restricted Stock Award Agreement (the “Agreement”). This Award is subject to all
of the terms and conditions as set forth herein and in the applicable Agreement,
and the Plan, all of which are attached hereto and incorporated herein in their
entirety. Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan.

         
Employee:
      Carl W. Hull
Date of Grant:
        Number of Shares Subject to Award:
 
       
Vesting Schedule:
       
 
        Issuance Schedule:   The Shares will be issued in accordance with the
issuance schedule set forth in Section 2.4 of the Agreement.

Additional Terms/Acknowledgements: The undersigned acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Agreement and the Plan.
Employee further acknowledges that as of the Date of Grant, this Grant Notice,
the Award Agreement and the Plan set forth the entire understanding between
Employee and the Company regarding the acquisition of Shares and supersede all
prior oral and written agreements on that subject with the exception of
(i) Awards previously granted and delivered to Employee under the Plan, and
(ii) the following agreements only:

      Other Agreements:   None

              Gen-Probe Incorporated   Carl W. Hull
 
           
By:
           
 
       
 
              R. William Bowen       Carl W. Hull   Title: Sr. Vice President
and General Counsel   Date:    
 
             
Date:
           
 
           

Attachments:  
Gen-Probe Incorporated 2003 Incentive Award Plan and Deferred Issuance
Restricted Stock Award Agreement

1



--------------------------------------------------------------------------------



 



Attachment I
Gen-Probe Incorporated 2003 Incentive Award Plan
[See Exhibit 10.1 to Gen-Probe’s Current Report on Form 8-K filed on May 19,
2009]

2



--------------------------------------------------------------------------------



 



Attachment II
Deferred Issuance Restricted Stock Award Agreement
GEN-PROBE INCORPORATED
2003 INCENTIVE AWARD PLAN
DEFERRED ISSUANCE RESTRICTED STOCK AWARD AGREEMENT
          Pursuant to the Deferred Issuance Restricted Stock Award Grant Notice
(the “Grant Notice”) and this Deferred Issuance Restricted Stock Award Agreement
(the “Agreement”), Gen-Probe Incorporated (the “Company”) hereby grants to you a
deferred issuance restricted stock award pursuant to Section 7 of The 2003
Incentive Award Plan of Gen-Probe Incorporated (the “Plan”) for the number of
shares as indicated in the Grant Notice (collectively, the “Award”).
          WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) provides that deferred compensation arrangements (including, in
this case, the Award) that do not comply with, among other things, the
distribution requirements of Code Section 409A, are subject to an additional 20%
tax, plus interest, on the distribution.
          WHEREAS, Code Section 409A provides that the payment of the deferred
compensation must not occur prior to: (i) Termination of Service (but “key
employees” of publicly traded companies must wait an additional six months),
(ii) Disability, (iii) death, (iv) a fixed date (or dates) specified at the time
of deferral, (v) a change in control, or (vi) the occurrence of an unforeseeable
emergency.
          WHEREAS, you are a “key employee” for purposes of the distribution
limitations contained in Code Section 409A and as defined in Code
Section 416(i).
          NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I
DEFINITIONS
          1.1     General. Terms not explicitly defined in this Agreement but
defined in the Plan shall have the same definitions as in the Plan. Wherever the
following terms are used in this Agreement they shall have the meanings
specified below, unless the context clearly indicates otherwise.
          1.2     Cause. “Cause” shall mean (a) your failure or refusal to
perform specific and lawful directions with respect to your service with the
Company or a Subsidiary, (b) the commission by you of a felony or the
perpetration by you of an act of fraud, dishonesty, or misrepresentation
against, or breach of fiduciary duty toward, the Company or a Subsidiary or
(c) any willful act or omission by you which is injurious in any material
respect to the financial condition or business reputation of the Company or a
Subsidiary.

3



--------------------------------------------------------------------------------



 



          1.3     Disability. “Disability” means you are (i) unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(ii) by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering employees of the Company.
          1.4     Secretary. “Secretary” shall mean the Secretary of the
Company.
          1.5     Termination of Service. “Termination of Service” means your
“separation from service” from the Company and its Subsidiaries for purposes of
Section 409A of the Code, including that which occurs as a result of Disability
or death.
ARTICLE II
DETAILS OF AWARD
          2.1     Purchase Price Consideration. The Award is provided to you in
consideration of your past services. Therefore, you are not required to pay a
purchase price to receive the Award.
          2.2     Vesting. Subject to the limitations contained herein, your
Award will vest as provided in the Grant Notice.
          2.3     Dividends. You shall be entitled to receive payments equal to
any cash dividends and other distributions paid with respect to a corresponding
number of shares covered by your Award, provided that if any such dividends or
distributions are paid in shares, the Fair Market Value of such shares shall be
converted into additional shares covered by the Award, and further provided that
such additional shares shall be subject to the same forfeiture restrictions and
restrictions on transferability as apply to the shares subject to the Award with
respect to which they relate.
          2.4     Date of Issuance.
                    (a)     The Company will issue to you a number of shares of
the Company’s Common Stock equal to the number of vested shares subject to your
Award, including any additional shares received pursuant to Section 2.3 above
that relate to those vested shares, on the earlier of (i) ________ or (ii) the
effective date of your Termination of Service.
                    (b)     Notwithstanding anything to the contrary set forth
herein, because you are a “key employee” for purposes of the distribution
limitations contained in Code Section 409A and as defined in Code
Section 416(i), share issuances to you as a result of your

4



--------------------------------------------------------------------------------



 



Termination of Service shall not be made before the date which is six (6) months
following the date of your Termination of Service, or, if earlier, the date of
your death or Disability.
          2.5     Capitalization Adjustments to Number of Shares. The number of
shares of Common Stock subject to your Award may be adjusted from time to time
for capitalization adjustments as described in Section 10.3 of the Plan.
          2.6     Securities Law Compliance. You will not be issued any shares
of Common Stock under your Award unless the shares are either (a) then
registered under the Securities Act of 1933 (the “Securities Act”) or (b) the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award must also comply with other
applicable laws and regulations governing the Award, and you will not receive
any shares of Common Stock pursuant to your Award if the Company determines that
such receipt would not be in material compliance with such laws and regulations.
          2.7     Limitations on Transfer. Your Award is not transferable,
except by will or by the laws of descent and distribution. In addition to any
other limitation on transfer created by applicable securities laws, you agree
not to assign, hypothecate, donate, encumber or otherwise dispose of any
interest in any of the shares of Common Stock held by you under the Award until
the shares are issued to you in accordance with Section 2.4 of this Agreement.
After the shares have been issued to you, you are free to assign, hypothecate,
donate, encumber or otherwise dispose of any interest in such shares provided
that any such actions are in compliance with the provisions herein and
applicable securities laws.
          2.8     Corporate Event. If at any time prior to the issuance of the
shares, an event as described in subsection 10.3(b) of the Plan occurs, any
successor of the Company may assume this Award or substitute a similar stock
award. If any surviving corporation or acquiring corporation refuses to assume
this Award or substitute a similar stock award in connection with such event,
the shares subject to the Award shall fully vest and be issued to you
immediately prior to such event.
          2.9     Withholding Obligations.
                    (a)     On or before the time you receive a distribution of
shares pursuant to your Award, or at any time thereafter as requested by the
Company, you hereby authorize withholding from payroll and/or any other amounts
payable to you, and otherwise agree to make adequate provision for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or a Subsidiary, if any, which arise in connection
with your Award.
                    (b)     Unless the tax withholding obligations of the
Company and/or any Subsidiary are satisfied, the Company shall have no
obligation to issue a certificate for the shares of Common Stock subject to your
Award.
          2.10     Unsecured Obligation. Your Award is unfunded, and as a holder
of a vested Award, you shall be considered an unsecured creditor of the Company
with respect to the Company’s obligation, if any, to issue shares pursuant to
this Agreement. You shall not have voting or any other rights as a stockholder
of the Company with respect to the shares purchased

5



--------------------------------------------------------------------------------



 



pursuant to this Agreement until such shares are issued to you pursuant to
Section 2.4 of this Agreement. Upon such issuance, you will obtain full voting
and other rights as a stockholder of the Company. Nothing contained in this
Agreement, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.
          2.11     Vesting Consideration. In consideration of the vesting of the
Award, you agree to render faithful and efficient services to the Company or any
Subsidiary, with such duties and responsibilities as the Company shall from time
to time prescribe. Nothing in the Plan or this Agreement shall confer upon you
any right to continue in the service of the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company and its
Subsidiaries, which are hereby expressly reserved, to discharge you at any time
for any reason whatsoever, with or without Cause.
ARTICLE III
OTHER PROVISIONS
          3.1     Administration. The Committee shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules. All actions taken
and all interpretations and determinations made by the Committee in good faith
shall be final and binding upon you, the Company and all other interested
persons. No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement. In its absolute discretion, the Board may at any time and from
time to time exercise any and all rights and duties of the Committee under the
Plan and this Agreement.
          3.2     Transfers. The rights and obligations of the Company under
your Award shall be transferable to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
          3.3     Lock-Up Period. You hereby agree that, if so requested by the
Company or any representative of the underwriters (the “Managing Underwriter”)
in connection with any registration of the offering of any securities of the
Company under the Securities Act, you shall not sell or otherwise transfer any
shares of Common Stock or other securities of the Company during such period as
may be requested in writing by the Managing Underwriter and agreed to in writing
by the Company (which period shall not be longer than 180 days) following the
effective date of a registration statement of the Company filed under the
Securities Act.
          3.4     Restrictive Legends and Stop-Transfer Orders.
                    (a)     The share certificate or certificates evidencing the
shares of Common Stock issued to you hereunder shall be endorsed with any
legends that may be required by state or federal securities laws, if any, as
determined by the Company.

6



--------------------------------------------------------------------------------



 



                    (b)     You agree that, in order to ensure compliance with
the restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
                    (c)     The Company shall not be required: (i) to transfer
on its books any shares of Common Stock that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement, or (ii) to
treat as owner of such shares of Common Stock or to accord the right to vote or
pay dividends to any purchaser or other transferee to whom such shares shall
have been so transferred.
          3.5     Notices. Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of the
Secretary, and any notice to be given to you shall be addressed to you at the
address given beneath your signature to the Conversion Agreement. By a notice
given pursuant to this Section 3.5, either party may hereafter designate a
different address for notices to be given to that party. Any notice which is
required to be given to you shall, if you are then deceased, be given to your
personal representative if such representative has previously informed the
Company of such representative’s status and address by written notice under this
Section 3.5. Any notice shall be deemed duly given when delivered personally or
enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) certified or registered mail in a post office
or branch post office regularly maintained by the United States Postal Service.
          3.6     Titles. Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.
          3.7     Construction. This Agreement shall be administered,
interpreted and enforced under the laws of the State of California without
regard to conflicts of laws principles thereof. You agree upon request to
execute any further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of your Award.
You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.
          3.8     Conformity to Securities Laws. You acknowledge that the Plan
is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Award is granted, only in such
a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.
          3.9     Amendments. This Agreement may not be modified, amended or
terminated except by an instrument in writing, signed by you and by a duly
authorized representative of the Company. Notwithstanding the foregoing, this
Agreement may be amended solely by the Committee by a writing which specifically
states that it is amending this

7



--------------------------------------------------------------------------------



 



Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Committee
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of the Award
which is then subject to restrictions as provided herein.
          3.10     Governing Plan Document. Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the provisions of your Award and
those of the Plan, the provisions of the Plan shall control; provided, however,
that Section 2.4 of this Agreement shall govern the timing of any distribution
of shares under your Award.
          3.11     Severability. If all or any part of this Agreement or the
Plan is declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity shall not invalidate any portion of
this Agreement or the Plan not declared to be unlawful or invalid. Any Section
of this Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.
          3.12     Effect on Other Employee Benefit Plans. The value of the
Award subject to this Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating the Employee’s benefits
under any employee benefit plan sponsored by the Company or any subsidiary,
except as such plan otherwise expressly provides. The Company expressly reserves
its rights to amend, modify, or terminate any of the Company’s or any
Subsidiary’s employee benefit plans.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

8